DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilkerson et al. (Gilkerson: Pub No. 2002/0123768) in view of Perschabcher et al. (Perschabcher: Pub. No. 2017/0290550) and Sullivan et al. (Sullivan: Pub. No. 2016/0135706).
Regarding claim 1 with related comments applying to substantially similar claims 10, 19 and 26, Gilkerson discloses a computing device comprising: a storage medium (memory/registers; par. 0026); and processing circuitry (circuitry that does the requisite processing, computing, calculating, etc.; par. 0026) operably coupled to the storage medium (inherently required in any computerized processing system) and configured to: receive electrocardiogram (ECG) data sensed by an implantable cardiac monitoring device (implantable cardioverter; par. 0002); receive, from a user, a selection of an arrhythmia type (par. 0032); and determine that an episode of arrhythmia of the selected type has occurred in the patient and generate data for display, the data comprising an indication that the episode of arrhythmia of the selected type has 
Gilkerson does not explicitly discuss the use of a machine learning model trained using ECG data for a plurality of patients, and does not determine a level of confidence in the determination that the episode of arrhythmia of the selected type has occurred in the patient.
Perschabcher, however, discloses a related cardiac diagnostic system wherein it is taught that a variety of different strategies may be used to diagnose cardiac arrhythmias including machine learning (par. 0065), and determines a confidence level in the determination (see element 113).  
Machine learning is old and well-known in the ECG/medical diagnostic art as it is well-suited to automation and allows for continuous diagnostic improvement as additional data is collected.  While Perschabcher does not state that the system is trained using ECG data for a plurality of patients, Sullivan discloses a related system wherein it is taught that systems may be trained on a large population of patients to classify arrhythmias (pars. 0300, 0314).  Such a feature provides a wider sampling of cardiac data from which the machine can learn from, thus possibly improving the detection of various cardiac anomalies and arrhythmias –especially those which may occur infrequently with the individual patient.  To utilize machine learning in the system of Gilkerson would have therefore been considered a matter of obvious design by those of ordinary skill in the art.
The determination and display of a confidence level such as disclosed by Perschabcher (it is noted that Sullivan also discloses this feature, see for example par. 
Regarding claim 3, see Perschabcher par. 0088.
Regarding claims 4 and 5, Gilkerson discloses that sophisticated/advanced users may be determined through the use of programmer 20 and control logic which provides the experienced physician the ability to manipulate parameters associated with particular detection parameters, while letting less sophisticated/basic users rely on the expertise of engineers and physicians who designed the system (par. 0033).  In either case, at least an ECG waveform may be presented to the user along with a variety of other information (see Fig. 4).
Regarding claim 6, see par. 0062.
Regarding claim 7, note the discussion of Sullivan above.  Clearly if one is attempting to train a machine learning model to detect and classify arrhythmias, the use of ECG waveforms labeled with one or more episodes of arrhythmia would be an obvious necessity to allow the machine to recognize similar situations when monitoring the individual at hand.
Similarly regarding claim 8, since the prior art goal is to detect and classify cardiac arrhythmias, it would have been blatantly obvious and entirely logical for one of 
Regarding claim 9, Gilkerson discloses that a first time period prior to an episode of arrhythmia, a second time period during the arrhythmia, and a third period after the episode are identified and included in the data of the ECG (see par. 0082; before, during and after periods).
The analysis of claims 10-30 is identical to that given above for substantially identical limitations, and will not be repeated for the sake of brevity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Monday, the 2nd Wednesday of each bi-week, Thursday and Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 18, 2022